DETAILED ACTION
Claims 2-19 are pending.  Claim 1 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Duplication
Applicant is advised that should claim 13 be found allowable, claim 15 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Fu et al. U.S. Patent No. 11070060 (hereinafter Fu).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and Fu disclose similar limitations.
As an illustrative example, claim 2 of the examined application is mapped to claim 1 of Fu in the following table:
Instant Application
U.S. Patent No. 11070060
2. A method for controlling assets that provide and/or consume energy on an electric power grid, the method comprising: 
1. A method for controlling assets that provide and/or consume energy on an electric power grid, the method comprising:
a system controller determining a functional representation of a control scheme for an asset on the grid based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source on the grid; 
 the system controller determining a sensitivity of the set point to a variance of the electric power consumption and/or a generation of the at least one of a load and a source… and the system controller determining a functional representation of a control scheme for the asset based on the determined sensitivity of the set point, 
the system controller transmitting the functional representation to a local controller associated with the asset; and 
the system controller transmitting the functional representation to a local controller associated with one of the assets
the local controller controlling the asset responsive to the functional representation.
 the local controller controlling the one of the assets responsive to the functional representation.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically the independent claims recite ‘a functional representation’ that is integral to the invention and is presented in the specification as equations (1) and (2) for P(t) and Q(t) [0024].  However, the variable t is not defined for these complex mathematical relationships; see also MPEP 2164.06(a).  Note that the dependent claims do not cure this deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itaya U.S. Patent Publication No. 20140288725 (hereinafter Itaya) in view of Ortjohann et al. U.S. Patent Publication No. 20140316604 (hereinafter Ortjohann) and further in view of Sun U.S. Patent Publication No. 20180233922 (hereinafter Sun).
Regarding claim 2, Itaya teaches a method for controlling assets that provide and/or consume energy on an electric power grid [0023, Figs. 1-2 — a power-distribution-system voltage control system, a power-distribution-system voltage control method, and a centralized voltage control apparatus; 0024-0030, Fig. 1 — a power distribution system (electric grid); 0059-0060, Fig. 6 — low-voltage systems 9 are each configured, for example, as shown in FIG. 6. Loads 57 and solar power generation apparatuses 58 are connected to the distribution line 4-1 via a transformer 56… electric power], the method comprising: 
a system controller [0024-0032, Fig. 1 — centralized voltage control apparatus 8; 0034, Fig. 2 — the internal configuration of the centralized voltage control apparatus 8] determining a control scheme for an asset on the grid based on a variance of electric power consumption and/or generation of at least one of a load and a source on the grid [0024, Fig. 1 —  local voltage control apparatus 11 controls the voltage control device 1; 0035, Fig. 2 — control unit 20 includes, as functional components thereof, a load-and-power-generation-amount predicting unit 21, a load-and-power-generation-amount-predicted-values correcting unit 22, an optimum-voltage-distribution determining unit 23, and a voltage-upper-and-lower-limit-values determining unit 24; 0046-0049, Fig. 3 — optimum-voltage-distribution determining unit 23 determines an optimum voltage distribution of the power distribution system in one hour in the future based on the predicted values of the loads/power generation amounts at the respective points of the power distribution system… voltage-upper-and-lower-limit-values determining unit 24 calculates, based on the optimum voltage distribution of the power distribution system, a voltage upper limit value and a voltage lower limit value of each local voltage control apparatus… local voltage control apparatuses (asset controller) adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8; Figs. 1 and 6 — voltage control devices; 0050-0055, Fig. 5 — the optimum-voltage-distribution determining unit 23 calculates, based on the prediction of the load/power generation amount distributions at the respective points of the power distribution system, power flow at the set control amounts (tap positions or reactive power amounts) of the voltage control devices and calculates voltages at the respective points of the power distribution system… the optimum-voltage-distribution determining unit 23 evaluates the power distribution system by evaluating values of evaluation functions (target functions) set for evaluation items of the power distribution system]; 
the system controller transmitting the control scheme to a local controller associated with the asset [0024-0032, Fig. 1 — centralized voltage control apparatus 8 determines… a voltage upper limit value and a voltage lower limit value (hereinafter also referred to as voltage upper and lower limit values) for specifying a control target voltage range of each local voltage control apparatus, for example, every centralized control cycle (e.g., one hour cycle), and issues, via the communication network 7, a command to each local voltage control apparatus setting the voltage upper and lower limit values; 0034-0035, Fig. 2 — centralized voltage control apparatus 8 includes a control unit 20, a storing unit 29 connected to the control unit 20, and a transmitting and receiving unit 28 connected to the control unit 20, the storing unit 29, and the communication network 7; 0049  — The local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8… local voltage control apparatus receives the voltage upper and lower limit value command; 0046-0049, Fig. 3 — optimum-voltage-distribution determining unit 23 determines an optimum voltage distribution of the power distribution system in one hour in the future based on the predicted values of the loads/power generation amounts at the respective points of the power distribution system… voltage-upper-and-lower-limit-values determining unit 24 calculates, based on the optimum voltage distribution of the power distribution system, a voltage upper limit value and a voltage lower limit value of each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8; Figs. 1 and 6 — voltage control devices]; and 
the local controller controlling the asset responsive to the control scheme [0024, Figs. 1 and 6 —  local voltage control apparatus 11 controls the voltage control device 1… voltage control devices… Loads 57 and solar power generation apparatuses 58; 0048-0049, Fig. 3 — at S105, the voltage-upper-and-lower-limit-values determining unit 24 issues a command to each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8].
But Itaya fails to clearly specify a functional representation of a control scheme and controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source.
However, Ortjohann teaches a functional representation of a control scheme [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i (asset) in grid supporting mode can be described in a mathematical equation 46 — at least the dependences of power, frequency, voltage, and reactive power are described].
Itaya and Ortjohann are analogous art.  They relate to power control/distribution systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known functional representation of Ortjohann for the control scheme of Itaya for the predictable result of a power distribution system and method that utilizes functional representations, i.e. equations. In addition, a functional representation would improve the system of Itaya by providing additional information on how the control parameters are related.
But the combination of Itaya and Ortjohann fails to clearly specify controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source.
However, Sun teaches controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source [0052 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation; 0064 — It also calculates the sensitivities of frequency cost over dispatching set points; 0155-0156 — the sensitivities of frequency regulation performance cost over regulating set point; 0015-0019 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation… the control system can use a controller for updating the unit commitment schedule, the generation dispatch plan, and the frequency regulation for each generator].
Itaya, Ortjohann and Sun are analogous art.  They relate to power control/distribution systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya and Ortjohann, by incorporating the above limitations, as taught by Sun.  
One of ordinary skill in the art would have been motivated to do this modification to improve real-time operation and control and resource and load uncertainty when co-optimizing the energy production and frequency regulation, as taught by Sun [0006, 0019-0020].
Regarding claim 3, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Ortjohann teaches that a functional representation includes a first function that relates real power to a voltage frequency and a voltage magnitude and a second function that relates reactive power to the voltage frequency and the voltage magnitude [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 46].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya, Ortjohann and Sun by incorporating the above limitations, as taught by Ortjohann.  
One of ordinary skill in the art would have been motivated to do this modification to improve droop control for power distribution systems, particularly medium and low voltage networks, and including real and reactive power and voltage/frequency dependencies, as taught by Ortjohann [0002-0004, 0142-0144].  In addition, it would be obvious to the use the known functional representation of Ortjohann in the similar power distribution system of Itaya, Ortjohann and Sun to improve control in a similar way.
Regarding claim 4, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Ortjohann teaches determining a functional representation comprises generating a set of coefficients for the first and second functions [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 46 — Eqs. 45 and 46 have coefficients].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya, Ortjohann and Sun, by incorporating the above limitations, as taught by Ortjohann.  
One of ordinary skill in the art would have been motivated to do this modification to improve droop control for power distribution systems, particularly medium and low voltage networks, and including accounting for specific droop factors, as taught by Ortjohann [0002-0004, 0142-0144].  In addition, it would be obvious to the generate specific coefficients in order to practically apply a functional representation for actual control and to use coefficients in the known functional representation of Ortjohann to account for differences between units.
Regarding claim 5, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Itaya teaches that controlling the asset comprises operating a control scheme [0050-0055, Fig. 5 — the optimum-voltage-distribution determining unit 23 calculates, based on the prediction of the load/power generation amount distributions at the respective points of the power distribution system, power flow at the set control amounts (tap positions or reactive power amounts) of the voltage control devices and calculates voltages at the respective points of the power distribution system… the optimum-voltage-distribution determining unit 23 evaluates the power distribution system by evaluating values of evaluation functions (target functions) set for evaluation items of the power distribution system; 0024, Figs. 1 and 6 — voltage control devices… Loads 57 and solar power generation apparatuses 58; 0048-0049, Fig. 3 — at S105, the voltage-upper-and-lower-limit-values determining unit 24 issues a command to each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8].
Further, Ortjohann teaches operating a droop control scheme that uses the functional representation [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 46… The new droop control based on Eq. 45 and Eq. 46 can be structured as the control structure diagram of the new droop control for grid supporting mode as shown in FIG. 21].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya, Ortjohann and Sun, by incorporating the above limitations, as taught by Ortjohann.  
One of ordinary skill in the art would have been motivated to do this modification to improve droop control for power distribution systems, particularly medium and low voltage networks, and including real and reactive power, as taught by Ortjohann [0002-0004, 0142-0144].  In addition, it would be obvious to the use the known functional representation of Ortjohann to the similar power distribution system of Itaya, Ortjohann and Sun to improve control in a similar way.
Regarding claim 6, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Ortjohann teaches determining a functional representation comprises generating a set of coefficients for the first and second functions [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 46 — Eqs. 45 and 46 have coefficients].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya, Ortjohann and Sun, by incorporating the above limitations, as taught by Ortjohann.  
One of ordinary skill in the art would have been motivated to do this modification to improve droop control for power distribution systems, particularly medium and low voltage networks, and including accounting for specific droop factors, as taught by Ortjohann [0002-0004, 0142-0144].  In addition, it would be obvious to the generate specific coefficients in order to practically apply a functional representation for actual control and to use coefficients in the known functional representation of Ortjohann to account for differences between units.
Regarding claim 7, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Itaya teaches that an asset comprises at least one of a power source and a load [0050-0055, Fig. 5 — the optimum-voltage-distribution determining unit 23 calculates, based on the prediction of the load/power generation amount distributions at the respective points of the power distribution system, power flow at the set control amounts (tap positions or reactive power amounts) of the voltage control devices and calculates voltages at the respective points of the power distribution system… the optimum-voltage-distribution determining unit 23 evaluates the power distribution system by evaluating values of evaluation functions (target functions) set for evaluation items of the power distribution system; 0024, Figs. 1 and 6 — voltage control devices… Loads 57 and solar power generation apparatuses 58; 0048-0049, Fig. 3 — at S105, the voltage-upper-and-lower-limit-values determining unit 24 issues a command to each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8].
Regarding claim 8, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Itaya teaches the system controller [0024-0032, Fig. 1 — centralized voltage control apparatus 8; 0034, Fig. 2 — the internal configuration of the centralized voltage control apparatus 8].
Further, Sun teaches the controller determining the sensitivity [0054, Fig. 1 — control system 100 includes a processor 114, a memory 112, a transceiver 122, and a controller 132; 0052 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation; 0064 — It also calculates the sensitivities of frequency cost over dispatching set points; 0155-0156 — the sensitivities of frequency regulation performance cost over regulating set point; 0015-0019 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation… the control system can use a controller for updating the unit commitment schedule, the generation dispatch plan, and the frequency regulation for each generator].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya, Ortjohann and Sun, by incorporating the above limitations, as taught by Sun.  
One of ordinary skill in the art would have been motivated to do this modification to improve real-time operation and control and resource and load uncertainty when co-optimizing the energy production and frequency regulation, as taught by Sun [0006, 0019-0020].
Regarding claim 9, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Itaya teaches that the variance is a variance with respect to a prediction of electric power consumption and/or generation of the at least one of a load and a source based on a forecast of weather and/or insolation [0024-0030,  Fig. 1 —  a power distribution system (electric grid); 0059-0060, Fig. 6 — low-voltage systems 9 are each configured, for example, as shown in FIG. 6. Loads 57 and solar power generation apparatuses 58 are connected to the distribution line 4-1 via a transformer 56… electric power; 0042-0043, Figs. 2-3 — the load-and-power-generation-amount predicting unit 21 predicts a load/power generation amount distribution of the power distribution system… predicts loads at the respective points of the power distribution system every one hour of the next day from the correlation and a predicted temperature of the next day (weather forecast)].
Regarding claim 10, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above. 
Further, Itaya teaches the system controller [0024-0032, Fig. 1 — centralized voltage control apparatus 8; 0034, Fig. 2 — the internal configuration of the centralized voltage control apparatus 8] generating the prediction [0035, Fig. 2 — control unit 20 includes, as functional components thereof, a load-and-power-generation-amount predicting unit 21, a load-and-power-generation-amount-predicted-values correcting unit 22, an optimum-voltage-distribution determining unit 23, and a voltage-upper-and-lower-limit-values determining unit 24; 0050-0055, Fig. 5 — the optimum-voltage-distribution determining unit 23 calculates, based on the prediction of the load/power generation amount distributions at the respective points of the power distribution system, power flow at the set control amounts (tap positions or reactive power amounts) of the voltage control devices and calculates voltages at the respective points of the power distribution system… the optimum-voltage-distribution determining unit 23 evaluates the power distribution system by evaluating values of evaluation functions (target functions) set for evaluation items of the power distribution system].
Regarding claim 11, Itaya teaches a system [0023, Figs. 1-2 — a power-distribution-system voltage control system, a power-distribution-system voltage control method, and a centralized voltage control apparatus] comprising: 
a system controller [0024-0032, Fig. 1 — centralized voltage control apparatus 8; 0034, Fig. 2 — the internal configuration of the centralized voltage control apparatus 8] configured to determine a control scheme for an asset on an electric power grid based on a variance of electric power consumption and/or generation of at least one of a load and a source on the grid [0024, Fig. 1 —  local voltage control apparatus 11 controls the voltage control device 1; 0046-0049, Figs. 2-3 — optimum-voltage-distribution determining unit 23 determines an optimum voltage distribution of the power distribution system in one hour in the future based on the predicted values of the loads/power generation amounts at the respective points of the power distribution system… voltage-upper-and-lower-limit-values determining unit 24 calculates, based on the optimum voltage distribution of the power distribution system, a voltage upper limit value and a voltage lower limit value of each local voltage control apparatus… local voltage control apparatuses (asset controller) adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8; Figs. 1 and 6 — voltage control devices; 0050-0055, Fig. 5 — the optimum-voltage-distribution determining unit 23 calculates, based on the prediction of the load/power generation amount distributions at the respective points of the power distribution system, power flow at the set control amounts (tap positions or reactive power amounts) of the voltage control devices and calculates voltages at the respective points of the power distribution system… the optimum-voltage-distribution determining unit 23 evaluates the power distribution system by evaluating values of evaluation functions (target functions) set for evaluation items of the power distribution system] and to transmit the control scheme to an external recipient [0024-0032, Fig. 1 — centralized voltage control apparatus 8 determines… a voltage upper limit value and a voltage lower limit value (hereinafter also referred to as voltage upper and lower limit values) for specifying a control target voltage range of each local voltage control apparatus, for example, every centralized control cycle (e.g., one hour cycle), and issues, via the communication network 7, a command to each local voltage control apparatus setting the voltage upper and lower limit values; 0034-0035, Fig. 2 — centralized voltage control apparatus 8 includes a control unit 20, a storing unit 29 connected to the control unit 20, and a transmitting and receiving unit 28 connected to the control unit 20, the storing unit 29, and the communication network 7; 0049  — The local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8… local voltage control apparatus receives the voltage upper and lower limit value command; 0046-0049, Fig. 3 — optimum-voltage-distribution determining unit 23 determines an optimum voltage distribution of the power distribution system in one hour in the future based on the predicted values of the loads/power generation amounts at the respective points of the power distribution system… voltage-upper-and-lower-limit-values determining unit 24 calculates, based on the optimum voltage distribution of the power distribution system, a voltage upper limit value and a voltage lower limit value of each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8; Figs. 1 and 6 — voltage control devices]; and 
a local controller configured to receive the transmitted control scheme and to control the asset responsive to the control scheme [0024, Figs. 1 and 6 ——  local voltage control apparatus 11 controls the voltage control device 1… voltage control devices… Loads 57 and solar power generation apparatuses 58; 0048-0049, Fig. 3 — at S105, the voltage-upper-and-lower-limit-values determining unit 24 issues a command to each local voltage control apparatus… local voltage control apparatuses adjust the control amounts of the voltage control devices, which are control targets, based on the voltage upper and lower limit value commands from the centralized voltage control apparatus 8].
But Itaya fails to clearly specify a functional representation of a control scheme and controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source.
However, Ortjohann teaches a functional representation of a control scheme [0142-0144, Eqs. 45-46 — the new active power (real power) droop control for a generating unit i in grid supporting mode can be described in a mathematical equation 45… a new reactive power droop control for a generating unit i (asset) in grid supporting mode can be described in a mathematical equation 46 — at least the dependences of power, frequency, voltage, and reactive power are described].
Itaya and Ortjohann are analogous art.  They relate to power control/distribution systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known functional representation of Ortjohann for the control scheme of Itaya for the predictable result of a power distribution system and method that utilizes functional representations, i.e. equations. In addition, a functional representation would improve the system of Itaya by providing additional information on how the control parameters are related.
But the combination of Itaya and Ortjohann fails to clearly specify controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source.
However, Sun teaches controlling an asset based on a sensitivity of a set point for the asset to a variance of electric power consumption and/or generation of at least one of a load and a source [0052 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation; 0064 — It also calculates the sensitivities of frequency cost over dispatching set points; 0155-0156 — the sensitivities of frequency regulation performance cost over regulating set point; 0015-0019 — based on our realizations, energy generation and capacity reserve can be considered through production set points of the generation, while frequency regulation can be considered through sensitivity of the set points to the regulation cost with renewable generation and load variation… the control system can use a controller for updating the unit commitment schedule, the generation dispatch plan, and the frequency regulation for each generator].
Itaya, Ortjohann and Sun are analogous art.  They relate to power control/distribution systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power distribution system and method, as taught by the combination of Itaya and Ortjohann, by incorporating the above limitations, as taught by Sun.  
One of ordinary skill in the art would have been motivated to do this modification to improve real-time operation and control and resource and load uncertainty when co-optimizing the energy production and frequency regulation, as taught by Sun [0006, 0019-0020].
Regarding claim 12, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3. 
Regarding claim 13, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4. 
Regarding claim 14, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5. 
Regarding claim 15, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4. 
Regarding claim 16, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7. 
Regarding claim 17, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8. 
Regarding claim 18, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9. 
Regarding claim 19, the combination of Itaya, Ortjohann and Sun teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Raghunathan U.S. Patent Publication No. 20170264094, which teaches a system for decentralized control of electricity incorporating sensitivity to variation in parameters.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119